Order entered July 13, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00524-CV

                        IN THE INTEREST OF P.L-W., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-17767

                                        ORDER
       We GRANT appellant’s July 12, 2016 amended second motion for an extension of time

to file a brief and extend the time to JULY 25, 2016. No further extension will be granted

absent extenuating circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE